                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     THE VINEYARD HOUSE, LLC,                            Case No. 19-cv-01424-YGR
                                                        Plaintiff,
                                  10
                                                                                             ORDER DENYING MOTION FOR
                                                 v.                                          PRELIMINARY INJUNCTION
                                  11

                                  12     CONSTELLATION BRANDS U.S.                           Re: Dkt. No. 45
Northern District of California




                                         OPERATIONS, INC.,
 United States District Court




                                  13                    Defendant.
                                  14

                                  15          On January 7, 2020, the Court heard oral argument on plaintiff’s motion for preliminary

                                  16   injunction, which was fully briefed by the parties. (See Dkt. Nos. 45, 62, 71.) For the reasons

                                  17   stated on the record, and confirmed and stated herein, having carefully considered the briefing and

                                  18   arguments submitted in this matter, the Court DENIES plaintiff’s motion for a preliminary

                                  19   injunction.

                                  20          First, the Court finds at this juncture that plaintiff has failed to demonstrate a likelihood of

                                  21   success on the merits of its claims based on clear and convincing evidence. As a matter of law, a

                                  22   party cannot base a claim for false advertising on a trademark owner’s use of its own registered

                                  23   mark; this is so where, as here, the registrations are incontestable. See Mighty Enterprises, Inc. v.

                                  24   She Hong Indus. Co. Ltd., 2015 WL 276771, *3 (C. D. Cal. 2015) (“there can be no claim for false

                                  25   advertising against a company that advertises with a registered trademark it owns”). Thus,

                                  26   plaintiff must show that defendant’s trademarks should be cancelled on some basis. As relevant

                                  27   here, “[a] party seeking cancellation of a trademark registration for fraudulent procurement bears a

                                  28   heavy burden of proof.” In re Bose, 580 F.3d 1240, 1243 (Fed. Cir. 2009). “[T]he very nature of
                                   1   the charge of fraud requires that it be proven ‘to the hilt’ with clear and convincing evidence.

                                   2   There is no room for speculation, inference or surmise and, obviously, any doubt must be resolved

                                   3   against the charging party.” Id. (quoting Smith Int'l, Inc. v. Olin Corp., 209 USPQ 1033, 1044

                                   4   (TTAB1981)); accord OTR Wheel Eng., Inc. v. West Worldwide Serv., Inc., 897 F.3d 1008, 1020

                                   5   (9th Cir. 2018) (“We agree and join the Federal Circuit in requiring clear and convincing evidence

                                   6   for the elements of fraud on the [Trademark Office].”) (referencing In re Bose). Although there is

                                   7   some evidence introduced in the parties’ briefing, and plaintiff may be able to succeed in its claim

                                   8   at trial, the current state of the record does not meet the “heavy burden of proof” required to cancel

                                   9   a trademark registration for fraudulent procurement. Thus, plaintiff has failed to demonstrate a

                                  10   likelihood of success on the merits.

                                  11          Moreover, the Court finds that plaintiff’s delay in filing the preliminary injunction

                                  12   indicates a lack of any urgency and weighs against a finding of irreparable harm. First, as
Northern District of California
 United States District Court




                                  13   established by the record, defendant and its predecessor have been selling wine under the “To

                                  14   Kalon” and “To Kalon Vineyard” labels for decades. Although the motion only seeks to enjoin

                                  15   defendant from using “To Kalon Vineyard Company,” (emphasis supplied) plaintiff does not

                                  16   demonstrate how the inclusion of “company” alters the irreparable harm analysis where defendant

                                  17   already uses and has used for decades nearly identical marks. This is so where the motion does

                                  18   not seek to enjoin defendant from continuing its use of these nearly identical marks. Second, the

                                  19   record reflects that defendant gave notice in May 2019 of its intent to sell a limited wine under the

                                  20   “To Kalon Vineyard Company” mark beginning in September 2019. Plaintiff did not file the

                                  21   motion until November 18, 2019, despite that accompanying materials from an expert witness

                                  22   were dated in early October 2019. (See Dkt. No. 45-2.) Courts have found similar delays

                                  23   weighing against any finding of irreparable harm. See ConocoPhillips Co. v. Gonzalez, No. 5:12-

                                  24   cv-00576-LHK, 2012 WL 538266, at *3 (N.D. Cal. Feb. 17, 2012); Kerr Corp. v. N. Amer. Dental

                                  25   Wholesalers, Inc., No. SACV 11-0313 DOC (CWx), 2011 WL 2269991, at *3 (C.D. Cal. June 9,

                                  26   2011); Hallmark Harwoods, Inc. v. Omni Wood Product, LLC, CV 10-05896 SJO (JCGx), 2011

                                  27   WL 13180223, at *2 (C.D. Cal. May 17, 2011). Thus, plaintiff has failed to show a likelihood of

                                  28   irreparable harm.
                                                                                         2
                                   1          Accordingly, plaintiff’s motion for a preliminary injunction is DENIED.

                                   2          This Order terminates Docket Number 45.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 8, 2020

                                   5
                                                                                                     YVONNE GONZALEZ ROGERS
                                   6                                                                UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
